Exhibit 10.2
 

--------------------------------------------------------------------------------

 Employment Agreement
 
by and between
 
Carbon Natural Gas Company
 
and
 
Patrick R. McDonald
 
Dated as of March 30, 2013
 

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 

    Page      
ARTICLE 1
TERM OF EMPLOYMENT
1
 
1.1
Position and Employment Period.
1
 
1.2
Change in Control.
1
         
ARTICLE 2
DUTIES
3
 
2.1
Duties.
3
         
ARTICLE 3
COMPENSATION
3
 
3.1
Salary.
3
 
3.2
Benefits; Life Insurance.
3
 
3.3
Reimbursement of Expenses.
4
         
ARTICLE 4
DEATH, DISABILITY AND TERMINATION
4
 
4.1
Death.
4
 
4.2
Disability.
4
 
4.3
Disability Insurance.
4
 
4.4
Determination of Disability.
4
 
4.5
Termination.
5
         
ARTICLE 5
TERMINATION BENEFITS
5
 
5.1
Severance Payments.
5
 
5.2
Termination for Cause.
6
 
5.3
Limitations on Severance Payments and Certain Additional Payments by the
Company.
6
 
5.4
Release and Delayed Payment Restriction.
7
         
ARTICLE 6
COVENANTS OF EXECUTIVE
8
 
6.1
Confidential Information.
8
 
6.2
Ownership of Confidential Information.
8
 
6.3
Non-Solicitation.
8
         
ARTICLE 7
MISCELLANEOUS
9
 
7.1
Disagreements.
9
 
7.2
Binding Effect; Benefits.
9
 
7.3
Notices.
9
 
7.4
Entire Agreement.
9
 
7.5
Amendments and Waivers.
9
 
7.6
Section Headings.
9
 
7.7
Severability.
9
 
7.8
Governing Law.
9
 
7.9
Counterparts; Facsimile.
9
 

 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated and effective as of March
30, 2013 (the “Effective Date”), by and between CARBON NATURAL GAS COMPANY, a
Delaware corporation ( the “Company”), and PATRICK R. MCDONALD, residing in
Colorado (“Executive”).


RECITALS


WHEREAS, the Company desires that Executive continue to provide services to the
Company, and Executive desires to be employed by the Company effective as of the
Effective Date upon the terms and conditions set forth in this Agreement.

 
AGREEMENT


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:
 
ARTICLE 1
TERM OF EMPLOYMENT
 
1.1           Position and Employment Period. The Company hereby employs
Executive as its Chief Executive Officer, and Executive hereby accepts
employment with the Company, all in accordance with the terms and conditions
hereof.  Unless sooner terminated as provided herein, the term of this Agreement
shall commence on the Effective Date and end December 31, 2015 (the “Initial
Term”), which term shall automatically be extended for successive terms of
one-year (each, an “Additional Term”); provided, however, that the Board of
Directors of the Company (the “Board”) may terminate this Agreement as of the
end of the Initial Term or of any Additional Term by giving written notice of
termination to Executive at least three months preceding the end of the then
current Term.  The Initial Term, together with each Additional Term, is referred
to herein as the “Employment Period.”
 
1.2           Change in Control.


(a)           Termination Within Two Years After a Change in Control.  If
Executive’s employment by the Company or any successor thereto shall be subject
to an Involuntary Termination (defined below) which occurs within two years
after the date upon which a Change in Control (as defined below) occurs, then
the Company will, as additional compensation for services rendered to the
Company, (i) pay to Executive (subject to any applicable payroll or other taxes
required to be withheld and any employee benefit premiums) a lump sum cash
payment in an amount equal to 275% of the Compensation (as defined below), and
(ii) cause any (A) component of Compensation and (B) equity-based award
previously granted to Executive that are subject to vesting or other conditions
on Executive’s receipt thereof to become 100% vested and any such conditions to
lapse, provided that if the terms of any plan or other agreement relating to
such Compensation or equity-based award provide for vesting upon the occurrence
of a Change in Control, then the vesting terms of such plan or other agreement
shall control.
 
(b)           Severance.  Payment of the amount provided for under subsection
(a) of this Section 1.2, shall be in lieu of any Severance Payments provided for
in Section 5.1(a) and Section 5.1(c) below that would otherwise be due upon an
Involuntary Termination of Executive’s employment.
 
(c)           Payment.  Subject to the provisions of Section 5.4, such payment
shall be made on the date that is 60 days after the date of Executive’s
Involuntary Termination or on the immediately following business day if such day
is not a business day.
 
(d)           Compensation.  As used in this Agreement, the term “Compensation”
means the arithmetic average of Executive’s annual base salary, bonus and other
cash compensation paid for each of the three years prior to (i) the Change in
Control Date, or (ii) with respect to Section 5.1(a), the effective date of
termination of Executive’s employment pursuant to ARTICLE 4, below.  For
purposes of the foregoing, other cash compensation shall only include
compensation paid to Executive to the extent taxable as compensation to
Executive and deductible as such by the Company under the Internal Revenue Code
of 1986, as amended (the “Code”).
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(e)           Change in Control.  A “Change in Control” shall be deemed to have
occurred on the first to occur of the following (the “Change in Control Date”):
 
 
(i)
the acquisition within any 12-month period by any “Person” (as the term person
is used for purposes of Section 13(d) or 14(d) of the Securities and Exchange
Act or 1934, as amended (the “Exchange Act”), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the total voting
power of the then outstanding stock of the Company entitled to vote generally in
the election of directors, but excluding the following transactions (the
“Excluded Acquisitions”):

 
 
(A)
any acquisition directly from the Company (other than an acquisition by virtue
of the exercise of a conversion privilege of a security that was not acquired
directly from the Company),

 
 
(B)
any acquisition by the Company, and

 
 
(C)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company;

 
 
(ii)
a change in the composition of the Board such that at any time during a period
of 12 months or less, individuals who at the beginning of such period constitute
the Board (and any new directors whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was so
approved) cease for any reason to constitute a majority thereof;

 
 
(iii)
an acquisition (other than an Excluded Acquisition) by any Person of fifty
percent (50%) or more of the voting power or value of the Company’s stock;

 
 
(iv)
the consummation of a merger, consolidation, reorganization or similar corporate
transaction, whether or not the Company is the surviving Company in such
transaction, other than a merger, consolidation, or reorganization that would
result in the Persons who are Beneficial Owners of the Company’s stock
outstanding immediately prior thereto continuing to Beneficially Own, directly
or indirectly, in substantially the same proportions, at least fifty percent
(50%) of the combined voting power or value of the Company’s stock (or the stock
of the surviving entity) outstanding immediately after such merger,
consolidation or reorganization; or

 
 
(v)
the sale or other disposition during any 12 month period of all or substantially
all of the assets of the Company, provided that such sale is of assets having a
total gross fair market value equal to or greater than forty percent (40%) of
the total gross fair market value of the assets of the Company immediately prior
to such sale or disposition.

 
The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Board or the Compensation Committee of
the Board (the “Compensation Committee”), as the case may be, in a manner
consistent therewith.
 
(f)           Involuntary Termination.  “Involuntary Termination” means any
termination of Executive’s employment with the Company which does not result
from a resignation by Executive (other than for Good Reason Section 4.5(b));
provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death or Disability. 
For all purposes of this Agreement, Executive shall be considered to have
terminated employment with the Company when Executive incurs a “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
ARTICLE 2
DUTIES
 
2.1           Duties.  During the Employment Period:
 
(a)           Executive shall serve as Chief Executive Officer of the Company
and, in such capacity, shall perform such duties and have such responsibilities
of an executive nature as are customarily performed by a person holding such
office, as well as such additional executive duties and services as from time to
time may be reasonably decided upon by the Board.  Subject to the next
succeeding sentence, Executive shall devote such time as is necessary to perform
his duties and shall discharge such duties to the best of his abilities.  During
the Employment Period and subject to compliance with subsection (b) of this
Section 2.1, Executive may invest his personal assets and his time in
enterprises other than the Company provided they do not interfere with the
performance of Executive’s duties under this Agreement.
 
(b)           Executive will not pursue, directly or indirectly, any business
opportunity for the exploration and/or development of oil, gas or other
hydrocarbons unless (a) Executive has presented such opportunity to the Company,
and (b) the Company has evaluated such opportunity and the Board has made a
determination that the Company does not wish to pursue such opportunity.  The
foregoing restriction shall not apply to (i) equity holdings of the Executive
existing as of the Effective Date, (ii) holdings of 5% or less of any company
whose shares are publicly traded, nor will such restriction apply with respect
to Executive’s performance of services for (iii) Nytis Exploration Company or
(iv) Forest Oil Corporation.  Executive shall promptly notify the Board of any
change in his status with Nytis Exploration Company, Forest Oil Corporation or
any other entity which may employ Executive.
 
(c)           The Company shall not, without the written consent of Executive,
require Executive to perform services away from the Denver area at such
frequency or duration as might, in the reasonable opinion of Executive,
necessitate his moving his residence from the Denver area.
 
ARTICLE 3
COMPENSATION
 
3.1           Salary. The Company shall pay Executive a base salary of not less
than $300,000 per year, to be paid at the usual times for the payment of the
Company’s executives, subject to adjustment as provided herein.  Executive’s
base salary shall be reviewed annually by the Board and may be increased, but
shall not be decreased.  Incentive compensation or bonuses (called in this
Agreement incentive compensation) will be determined by the Board at its
discretion and pursuant to the terms and conditions of any incentive plan(s), if
any, adopted by the Company from time to time.
 
3.2           Benefits; Life Insurance.
 
(a)           Executive shall be entitled to participate in or receive all
benefits under all the Company employee benefit plans and arrangements,
including retirement, medical, dental, disability and life insurance, and
Executive shall be entitled to paid vacation (a maximum of four weeks per
year).  Executive shall be eligible to participate in all incentive
compensation, stock incentive, performance unit or similar plans or programs as
the Board (or the Compensation Committee) may determine in its sole discretion
based upon the Company’s compensation practices and Executive’s responsibilities
and performance.  The Company shall provide without cost to Executive membership
fees and dues for the University Club and one other club of the Executive’s
choosing.  So long as Executive is employed under this Agreement and during the
24 months specified in Section 5.1(b), the Company shall maintain for the
benefit of Executive’s estate, and pay the premiums for, a life insurance policy
on Executive’s life in the amount of $2,000,000.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding Section 3.2(a), in order to avoid the duplication
of benefits, Executive shall, at least once per year, provide to the Board
information concerning his status with other entities for which he serves as an
executive officer including the retirement benefits, health and welfare
benefits, and fringe benefits received from such other entities and to the
extent that there is a duplication of benefits provided to Executive by the
Company, the Board and the Executive shall meet and promptly take action to
eliminate such duplication.
 
3.3           Reimbursement of Expenses. In addition, the Company shall promptly
reimburse Executive for all reasonable and documented out-of-pocket expenses
incurred in the performance of his duties hereunder, including without
limitation, expenses for entertainment, travel, management seminars and the
like.
 
ARTICLE 4
DEATH, DISABILITY AND TERMINATION
 
4.1           Death.If Executive dies during the Employment Period, the
Employment Period shall thereupon terminate for all purposes of this Agreement,
and the Company’s obligations hereunder shall terminate immediately, and the
Company shall pay Executive’s estate or legal representative the following:
 
(a)           any earned and unpaid salary or other compensation through the
date of Executive’s death;
 
(b)           at the discretion of the Board, a bonus; and
 
(c)           any reimbursable expenses incurred through the date of Executive’s
death.
 
4.2           Disability.  If Executive is unable to perform his duties as
required under this Agreement by reason of mental or physical illness or
incapacity, the Company agrees to continue all payments due hereunder, including
salary, for a period of 180 days from the date of disability, after which period
Executive shall be considered disabled and the Company may terminate this
Agreement.  Notwithstanding anything to the contrary contained herein, Executive
shall be considered disabled and the Company may terminate this Agreement at any
time Executive shall be absent from employment as a result of mental or physical
illness or incapacity for a continuous period of 180 days, and all obligations
of the Company hereunder shall cease upon any such termination.  Upon any such
termination, the Company shall pay Executive the following:
 
(a)           any earned and unpaid salary or other compensation through the
date of Executive’s termination less any amount of disability insurance benefits
actually received by Executive through the date of termination;
 
(b)           at the discretion of the Board, a bonus; and
 
(c)           any reimbursable expenses incurred through the date of Executive’s
disability.
 
4.3          Disability Insurance.  The Company shall provide and pay the
premiums for a disability insurance policy for the benefit of Executive.  Such
policy shall be maintained during the Employment Period and thereafter in
accordance with Section 5.1(b).
 
4.4          Determination of Disability.  For purposes of this Agreement, if at
any time a question arises as to the disability of Executive, then the Company
and Executive shall agree on one physician who is a member of the American
Medical Association to examine Executive and determine if his physical and/or
mental condition is such as to render him incapable of performing the usual
duties of his employment with the Company.  If the Company and Executive fail to
agree on such physician, then each shall select a physician and the two so
selected shall select a third such physician to make such examination and
determination.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.5           Termination.  In addition to any termination pursuant to the
foregoing provisions, the Employment Period and Executive’s employment with the
Company may be terminated by:
 
(a)           the Company for Cause (as defined in Section 5.2), immediately
upon determination by the Board and providing Executive with written notice of
termination;
 
(b)           Executive for Good Reason;  or
 
(c)           either party upon 90 days prior written notice from the
terminating party to the other party.
 
For purposes of this Agreement, “Good Reason” means (a) there has been (i) a
change in the Executive's position below the level of the Company's (or its
successor) Chief Executive Officer or (ii) a change in the character of
Executive's assigned duties or responsibilities that would reasonably be
expected to have a material adverse effect on Executive's ability to attain
earnings reasonably expected to be attained if there had been no such change,
provided Executive does not voluntarily accept the change in position but
notifies the Company of his non-acceptance thereof, (b) there has been a
material diminution in Executive's benefits or level of eligibility for
incentive programs as a result of the Company's (or its successor's) action,
other that any diminution accompanied by a general diminution for the other
executives of the Company, or any diminution on account of the terms of any
benefit plan or program: provided, however, that any reduction in Executive's
current salary, without the Executive's written consent, shall constitute “Good
Reason,” (c) there has been a change in the location of Executive's place of
employment outside of the Denver area; or (d) any material breach by the Company
of the provisions of this Agreement, provided, however, that in the event of
termination for Good Reason pursuant to clause (a), (b) or (d) above, Executive
shall be required to give the Company written notice of such breach and the
Company shall have failed to cure such breach within 30 days of such notice.
 
ARTICLE 5
TERMINATION BENEFITS
 
5.1           Severance Payments. Subject to the provisions of Section 1.2
hereof and except as otherwise provided in Section 1.2(b) hereof, if Executive’s
employment shall be subject to an Involuntary Termination , then the Company
shall pay Executive a termination benefit as follows:
 
(a)           The Company shall pay Executive, in a single lump sum payment an
amount equal to the greater of (i) all base salary and other compensation due
under the terms of this Agreement over the remainder of the Employment Period,
or (ii) 150% of Executive’s Compensation (as defined above) (the “Severance
Payments”).  The Severance Payments shall be paid regardless of whether
Executive is able to secure alternative employment.  In the event Executive
should die before payment of all amounts due under this ARTICLE 5, the remaining
amounts shall be paid to Executive’s designated beneficiary, if any, and
otherwise to Executive’s estate.  Subject to the provisions of Section 5.4, the
Severance Payments shall be made to Executive within 10 business days of
Executive’s termination.
 
(b)           The Company shall continue to provide for a period of 24 months
from the date of termination, medical, dental, disability and life insurance
coverage to Executive at the same levels of coverage as in effect immediately
prior to such date.
 
(c)           Subject to the provisions of Section 5.4, upon an Involuntary
Termination of Executive’s employment, any (i) component of Compensation or
(ii) equity-based award previously granted to Executive that is subject to
vesting or other conditions on Executive’s receipt thereof shall become 100%
vested and any such conditions shall lapse.
 
(d)           Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment except as
provided herein.
 
(e)           The Severance Payments and benefits provided in this Agreement
shall be in lieu of any other severance pay which Executive is entitled to under
any other Company severance plan, program or arrangement, and shall be
conditioned upon Executive signing a full and complete release in accordance
with Section 5.4 and in a form approved by the Board.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.2           Termination for Cause.  If Executive is terminated for Cause, then
he shall receive no further benefits hereunder.  “Cause” means a termination on
account of (i) refusal to obey written directions of the Board (so long as such
directions do not involve (A) illegal or immoral acts or (B) Executive’s proper
performance of services for Forest Oil Corporation); (ii) acts of substance
abuse which are materially injurious to the Company or any of its subsidiaries,
(iii) fraud or dishonesty that is materially injurious to the Company or any of
its subsidiaries, (iv) material breach of any obligation of nondisclosure or
confidentiality owed to the Company or any of its subsidiaries, (v) commission
of a criminal offense involving money or other property of the Company
(excluding any traffic violations or similar violations), (vi) commission of a
criminal offense that constitutes a felony in the jurisdiction in which the
offense is committed, or (vii) action taken by Executive or Forest Oil
Corporation (while Executive is employed by Forest Oil Corporation) that results
or is likely to result in material injury to the Company or any of its
subsidiaries (other than actions that Executive has a legal obligation to
take).  Determination of whether termination is for Cause shall be made in good
faith by the Board.
 
5.3           Limitations on Severance Payments and Certain Additional Payments
by the Company.
 
 
(a)
(i)
Anything in this Agreement to the contrary notwithstanding, in the event that
(A) there is a Change in Control, and (B) the receipt of all payments,
distributions or benefits (including without limitation accelerated vesting of
equity-based awards) from the Company in the nature of compensation to or for
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject Executive to the excise tax under Section
4999 of the Code by virtue of Section 280G of the Code, the accounting firm
which audited the Company prior to the Change in Control which results in the
application of such excise tax, or another nationally known accounting or
employee benefits consulting firm selected by the Company prior to such Change
in Control (the “Accounting Firm”), shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
to the Reduced Amount (as defined below).  The Agreement Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if Executive’s Agreement Payments were reduced to the Reduced
Amount.  If such a determination is not made by the Accounting Firm, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Agreement.

 
 
(ii)
 If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof.  All
determinations made by the Accounting Firm under this Section 5.3(a) shall be
made as soon as reasonably practicable and in no event later than 60 days
following the date of termination or such earlier date as requested by the
Company and Executive.  For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced, in the following order:  (A) payments under
Paragraph 1.2(a)(i) hereof, (B) accelerated vesting of any other component of
Compensation which occurs in accordance with Section 1.2(a)(ii)(A) (and such
other components of Compensation shall continue to vest in accordance with their
terms), (C) accelerated vesting of equity-based awards which occurs in
accordance with Section 1.2(a)(ii)(B) hereof (and such equity-based awards shall
continue to vest in accordance with their terms), and (D) medical and dental
benefits under Section 5.1(b) hereof.  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
 
(iii)
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (the “Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of Executive pursuant to this Agreement could have been so
paid or distributed (the “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.  In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made,
Executive shall pay any such Overpayment to the Company, together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.



 
(iv)
For purposes hereof, the following terms have the meanings set forth below: 
(A)  “Reduced Amount” shall mean the greatest amount of Payments that can be
paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Payments pursuant
to this Section 5.3(a) and (B) “Net After-Tax Receipt” shall mean the present
value (as determined in accordance with Section 280G(b)(2)(A)(ii) and Section
280G(d)(4) of the Code) of a Payment net of all taxes imposed on Executive with
respect thereto under Section 1 and Section 4999 of the Code and under
applicable state and local laws, determined by applying the highest marginal
rate under Section 1 of the Code and under state and local laws which applied to
Executive’s taxable income for the immediately preceding taxable year, or such
other rate(s) as Executive certifies, in Executive’s sole discretion, as likely
to apply to him in the relevant tax year(s).



(b)          On or before the date upon which a Change in Control occurs, the
Compensation Committee shall make a determination under the Company’s annual
incentive plan as to whether bonuses under such plan for the year during which
the Change in Control occurs are due based on partial year results through the
date of the Change in Control, and, if the Compensation Committee determines
that such bonuses are due, then the Compensation Committee shall also determine
the amount of such bonus that shall be paid to Executive.  On or before the date
of the Change in Control, the Company shall pay to Executive the amount of
Executive’s bonus that has been determined by the Compensation Committee in
accordance with the preceding sentence.
 
5.4           Release and Delayed Payment Restriction.
 
(a)           As a condition to the receipt of any benefit under Section 1.2(a)
or Section 5.1 hereof, Executive shall first execute a release substantially in
the form attached hereto as Exhibit A.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           The release described in Section 5.4(a) hereof must be effective
and irrevocable within 55 days after the date of the termination of Executive’s
employment with the Company, or the payments and benefits provided to Executive
under Section 1.2(a) or Section 5.1 shall not be paid or provided. 
Notwithstanding any provision in this Agreement to the contrary, if the payment
of any amount or benefit under this Agreement would be subject to additional
taxes and interest under Section 409A of the Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then any such payment or benefit that Executive
would otherwise be entitled to during the first six months following the date of
Executive’s termination of employment shall be accumulated and paid or provided,
as applicable, on the date that is six months after the date of Executive’s
termination of employment (or if such date does not fall on a business day of
the Company, the next following business day of the Company), or such earlier
date upon which such amount can be paid or provided under Section 409A of the
Code without being subject to such additional taxes and interest.  If this
Section 5.4(b) becomes applicable such that the payment of any amount is
delayed, any payments that are so delayed shall accrue interest on a
non-compounded basis, from the date such payment would have been made had this
Section 5.4(b) not applied to the actual date of payment, at the prime rate of
interest quoted in the Wall Street Journal on the date of Executive’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day) and shall be paid in a lump sum on
the actual date of payment of the delayed payment amount.   Executive hereby
agrees to be bound by the Company’s determination of its “specified employees”
(as such term is defined in Section 409A of the Code) in accordance with any of
the methods permitted under the regulations issued under Section 409A of the
Code.
 
ARTICLE 6
COVENANTS OF EXECUTIVE
 
6.1           Confidential Information.  Executive covenants and agrees that he
will not at any time during or after the Period of Employment, whether under
this Agreement, or otherwise, (i) knowingly use for an improper personal benefit
any Confidential Information, or (ii) reveal, divulge or make known to any
person any Confidential Information except (A) in the performance of his duties
hereunder, (B) as required by applicable law, (C) in connection with the
enforcement of his rights under this Agreement, (D) business opportunities that
the Board determines the Company does not wish to pursue under Section 2.1(b) of
this Agreement, or (E) with the prior consent of the Board.  As used herein,
“Confidential Information” includes information with respect to the Company’s
and any of its subsidiaries’ properties, facilities and methods, seismic data,
well logs, trade secrets and other intellectual property, systems, patents, and
patent applications, procedures, manuals, drilling reports, acreage positions,
exploration prospects, confidential reports, financial information, business
plans, prospects or opportunities; provided, however, such term does not include
information that (x) is or becomes generally known or publicly available other
than as a result of disclosure by Executive, or (y) is or becomes known or
available to Executive on a non-confidential basis from a source (other than the
Company or any of its directors, officers, employees or agents) which, to
Executive’s knowledge, is not prohibited from disclosing such information to
Executive by a legal, contractual, fiduciary or other obligation to the Company
or its subsidiaries.  In the event of a breach or threatened breach by Executive
of the provisions of this Section 6.1, the Company shall be entitled, in
addition to any remedy hereunder or under any applicable law, to an injunction
restraining Executive from disclosing or using, in whole or in part, any
Confidential Information.  The covenants contained in this Section 6.1 shall
survive the termination or expiration of this Agreement.
 
6.2           Ownership of Confidential Information.  Executive confirms that
all Confidential Information is the exclusive property of the Company, and that
all business records, papers and documents kept or made by Executive relating to
the business of the Company shall be and remain the property of the
Company.  Upon termination of Executive’s employment with the Company or upon
request of the Company at any time, Executive shall promptly deliver to the
Company, and shall retain no copies of, any written materials, records and
documents made by Executive or coming into his possession concerning the
business and affairs of the Company other than Executive’s personal notes or
correspondence not containing Confidential Information.
 
6.3           Non-Solicitation. In consideration of the payments and benefits to
which Executive would be entitled in the event of an Involuntary Termination
under the conditions described in Section 1.2 or Section 5.1 hereof, Executive
agrees, until the day prior to the first anniversary of Executive’s termination
of employment with the Company, to refrain from knowingly, directly or
indirectly soliciting for employment or causing the solicitation of any
employees of the Company without the advance written consent of the Company,
which consent may be withheld for any reason.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 7
MISCELLANEOUS
 
7.1           Disagreements.  In the event of any disagreement between the
Company and Executive as to their respective rights and obligations hereunder,
then the Company shall pay reasonable counsel fees incurred by Executive in
connection with such disagreement if Executive prevails in his position, unless
the court, arbitration tribunal or other jurisdictional body determines
otherwise.
 
7.2           Binding Effect; Benefits.  This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, heirs, legal representatives and permitted assigns.  This Agreement
may not be assigned by Executive or the Company.
 
7.3           Notices.  All notices which are required or permitted to be given
to the Parties under this Agreement shall be sufficient in all respects if given
in writing and delivered in person, by facsimile, by electronic mail, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested to the receiving Party at the following address:
 
If delivered to the Company:
 
CARBON NATURAL GAS COMPANY
1700 Broadway, Suite 1170
Denver, CO  80290
Attention:  Corporate Secretary
Facsimile:  720-407-7031
email:  kstruzeski@carbonnaturalgas.com
 
If delivered to Executive:
 
PATRICK R. MCDONALD
___________________________
___________________________
Facsimile:  ___________________
email:  pmcdonald@carbonnaturalgas.com
 
or such other address as such party may have given to the other by notice
pursuant to this Section 7.3.  Notice shall be deemed given on the date of
delivery in the case of personal delivery, electronic mail, or facsimile, or on
the delivery or refusal date, as specified on the return receipt in the case of
certified mail or, on the tracking report in the case of overnight courier.
 
7.4           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof.
 
7.5           Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement or any such modification or amendment is
sought.  Either party hereto may, by an instrument in writing, waive compliance
by the other party with any term or provision of this Agreement on the part of
such other party hereto to be performed or complied with.  The waiver by any
party hereto of a breach of any term or provision of this Agreement shall not be
construed as a waiver of any subsequent breach.
 
7.6           Section Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not be deemed to be a
part of this Agreement or to control or affect the meaning or construction of
any provision of this Agreement.
 
7.7           Severability.  If any term or provision of this Agreement is held
or deemed to be invalid or unenforceable, in whole or in part, by a court of
competent jurisdiction, this Agreement shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement.
 
7.8           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Colorado without regard
to its principals regarding conflicts of law.
 
7.9           Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall be deemed one and the same instrument.  This Agreement may
be delivered by facsimile.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
 
THE COMPANY:
CARBON NATURAL GAS COMPANY
               
 
By:
       
Member of the Board of Directors
         
EXECUTIVE:
         
Patrick R. McDonald
 

 
Signature Page
Employment Agreement – McDonald
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE OF CLAIMS


This General Release of all Claims (this “Agreement”) is entered into on
___________, 20__, by ________________________ (“Executive”) and Carbon Natural
Gas Company, a Delaware corporation (the “Company”).
 
In consideration of the promises set forth in the Employment Agreement between
Executive and the Company, dated as of ___________, 20__ (the “Employment
Agreement”), and as a condition to the receipt of any benefit under
Section 1.2(a) or Section 5.1 of the Employment Agreement as described in
Section 5.4 of the Employment Agreement, Executive agrees as follows:
 
1.           General Release and Waiver of Claims.


(a)           Release.  In consideration of the payments and benefits provided
to Executive under Section 1.2(a) or Section 5.1 of the Employment Agreement, as
applicable, and after consultation with counsel, Executive and each of
Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
each of its subsidiaries and affiliates and each of their respective officers,
employees, directors, shareholders and agents (collectively, “Releasees”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that the Releasors may have or in the
future may possess, arising out (i) of Executive’s employment relationship with
and service as an employee, officer or director of the Company, and the
termination of such relationship or service and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that notwithstanding anything else herein to the
contrary, this Agreement shall not affect: (xi) the obligations of the Company
or Executive set forth in the Employment Agreement or other obligations that, in
each case, by their terms, are to be performed after the date hereof by the
Company or Executive (including, without limitation, obligations to Executive
under the Employment Agreement for any severance or similar payments or
benefits, under any stock option, stock or equity-based award, plan or
agreements, or payments or obligations under any pension plan or other benefit
or deferred compensation plan, all of which shall remain in effect in accordance
with their terms); (xii) any indemnification or similar rights Executive has as
a current or former officer or director of the Company including, without
limitation, any and all rights thereto referenced in the Employment Agreement,
the Company’s bylaws, other governance documents or any rights with respect to
directors’ and officers’ insurance policies; Executive’s right to reimbursement
of business expenses; and any Claims the Releasors may have against the
Releasees in the event that the Company or any member of the Releasees brings
any Claims against Executive or any member of the Releasors.
 
(b)           Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to Executive under Section 1.2(a) or Section 5.1
of the Employment Agreement, as applicable, the Releasors hereby unconditionally
release and forever discharge the Releasees from any and all Claims that the
Releasors may have as of the date Executive signs this Agreement arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Agreement, Executive hereby acknowledges and confirms the following: 
(i) Executive was advised by the Company in connection with his  termination to
consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to Executive the terms of this Agreement, including,
without limitation, the terms relating to Executive’s release of claims arising
under ADEA, and Executive has in fact consulted with an attorney; (ii) Executive
was given a period of not fewer than twenty-one (21) calendar days to consider
the terms of this Agreement and to consult with an attorney of his choosing with
respect thereto; and (iii) Executive knowingly and voluntarily accepts the terms
of this Agreement.  Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(c)           No Assignment.  Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.
 
2.           Proceedings.  Executive has not filed, and agrees not to initiate
or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body, other than with respect to the obligations of the Company
to Executive under the Employment Agreement or in respect of any other matter
described in the proviso to Section 1(a) (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding.  Executive waives
any right he may have to benefit in any manner from any relief (whether monetary
or otherwise) arising out of any Proceeding.
 
3.           Remedies.  In the event Executive initiates or voluntarily
participates in any Proceeding following his receipt of written notice from the
Company and a failure to cease such participation within 30 calendar days
following receipt of such notice, or if he revokes the ADEA release contained in
Section 1(b) of this Agreement within the seven calendar-day period provided
under Section 1(b), the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to him under the termination provisions of the
Employment Agreement or terminate any benefits or payments that are subsequently
due under the Employment Agreement, without waiving the release granted herein. 
Executive understands that by entering into this Agreement he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.
 
4.           Non-Disparagement.  Each party agrees that it will not disparage or
defame the other party, its management, practices, or good reputation.


5.           Severability Clause.  In the event any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, will be inoperative.
 
6.           Nonadmission.  Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company.
 
7.           Governing Law.  All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Colorado applicable to contracts
executed in and to be performed in that State.
 
8.           Notices.  All notices or communications hereunder shall be in
writing, addressed as provided in Section 7.3 of the Employment Agreement.
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
 
IN WITNESS WHEREOF, Executive has executed this Agreement on the date first set
forth below.
 

 
EXECUTIVE
     
Patrick R. McDonald
     
Date of Execution:
 

 
 
A-2

--------------------------------------------------------------------------------